DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I (claims 1-21) in the reply filed on 07/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The non-elected group II (claims 22 and 23) have been withdrawn from the application by applicant.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore: (i) The swing valve plate (24) recited in claim 21 and describe in the specification, embodiment 2, in pages 16-17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	(ii) The valves (12) recited in claim 19 and described in the specification, embodiment 1, in page 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in 
reply to the Office action to avoid abandonment of the application. Any amended 
replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In particular the flue recited in claims 19 and 20 for connecting the material feeding and dedusting chamber (2, figure 1) and the steel scrap storage chamber (18, figure) is not described in the specification as originally filed nor expressly designated by a labeled in any of the figures.

Claim Objections
5.	Claims 3 and 7 are objected to because of the following informalities: 
	In claim 3, at the end of line 4, replace “rotatablely” with --rotatably--.
Claim 7, line 3 includes the phrase “edge can be disposed”, which is a passive limitation. It is suggested to replace said phrase with --edge is disposed-- or --edge is configured to be disposed--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 2, 8, 9, 10, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the blanking point" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the connection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the telescopic chute" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the two dust removal pipes" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitations "the middle part" and “the outlets” in line 3.  There 
is insufficient antecedent basis for each of these limitations in the claim.
Claim 21 recites the limitation "the inlet" and “the other passage” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 3-7 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (CN105202907, see the US equivalent Huang et al. US Patent No. 10/928,136 “US’136).
	Regarding claim 1, Huang et al. teaches a sealed feeder device (see US’136, figures 1 and 5-8, column 2, lines 26-42, and lines 55-67; column 3, lines 50-62, column 4, lines 37-52  and column 5, line 63-column 6, line 35) utilized in an electric arc furnace (1, see US’136, figures 1 and 5-8 and column 4, lines 35-50), comprising a sealed feeding chute (i.e. the sealed angular charging arrangement  8, see US’136, figures 1 and 5-8, column 2, lines 26-42, and lines 55-67; column 3, lines 50-62, column 4, lines 37-52  and column 5, line 63-column 6, line 35) having an outlet (see US’136 column 2, lines 30-36 and column 4, lines 37-52) sealedly communicating with a side wall of the electric arc furnace (see US’136, figures 1 and 5-8), and a material blocking sealed door (3, see US’136, figures 1 and 5-8, column 4, line 45-65, and column 5, lines 40-62) disposed in the sealed feeding chute (8, i.e. the sealed angular charging arrangement see US’136, figures 1 and 5-8, and column 4, lines 40-45and column 7, lines 5-18), wherein the material blocking sealed door (3, see US’136, figures 1 and 5-8, column 4, line 45-65, and column 5, lines 40-62) separates the sealed feeding chute into a cold steel scrap storage chamber and a material feeding and dedusting chamber (5, see US’136, figures 1 and 5-8, column 3, lines 36-55, column 4, lines 45-50 and column 6, line 62-column 7, line 5) and is operated by a driving mechanism (9, see US’136, figures 2-4, column 4, line 62-65, column 5, lines 25-35 and column 5, lines 40-55) to separate or connect the cold steel scrap storage chamber (4 i.e. the scrap storage chamber prior to preheating, US’136, figures 1 and 5-8,  and column 4, lines 37-67) and the material feeding and dedusting chamber (5, see US’136, figures 1 and 5-8, column 3, lines 36-55, column 4, lines 45-50 and column 6, line 62-column 7, line 5) and the inclination angle of the sealed feeding chute relative to the horizontal plane is 30-60.degree. (see US’136, figures 1 and 5-8, column 2, lines 26-35 and column 6, lines 37-55).          Regarding claim 3, Huang et al. teaches a sealed feeder device utilized in an electric arc furnace in which the material blocking sealed door (3, see US’136, figures 1 and 5-8, column 4, line 45-65, and column 5, lines 40-62) is arc-shaped (see US’136, figures 1, 2 and 5-8 and column 5, lines 40-56) constrained by swing arms (see US’136, figures 2-4, column 2, lines 55-60, column 3, lines 40-49, column 5, lines 40-56 and column 5, line 66-column 7, line 2) and comprising a door panel and the swing arms (see US’136, figures 2-4, column 2, lines 55-60, column 3, lines 40-49, column 5, lines 40-56 and column 5, line 66-column 7, line 2); one end of each swing arm is fixed together with the door panel, and the other end is rotatably (i.e. by the pivot joint , see US’136, figures 2,5-7) fixed together with the sealed feeding chute through a rotating shaft (i.e. shaft or handle 3a, see in figure 2 and 5-7.           Regarding claim 4, Huang et al.  teaches a sealed feeder device utilized in an electric arc furnace in which both ends of the door panel (see US’136, figure 2) are respectively provided with a swing arm (3a, see US’136, figure 2) connected by an intermediate girder  (3c, see US’136, figure 2) to make the swing arms form a portal frame structure, and the door panel is fixed together with the intermediate girder (see US’136, figure 2).           Regarding claim 5, Huang et al.  teaches as sealed feeder device utilized in an electric arc furnace in which the material blocking sealed door (3, see US’136, figures 1, 2 and 5-8, column 4, line 45-65, and column 5, lines 40-62) is a plug door constrained by a guide pulley and a guide rail (see US’136, figures 2 and 3).          Regarding claim 6, Huang et al.  teaches a sealed feeder device utilized in an electric arc furnace in which the door panel or the plug door is an arc-shaped panel (i.e. door 3, see US’136, figures 1, 2 and 5-8),.            Regarding claim 7, Huang et al.  teaches a sealed feeder device utilized in an electric arc furnace in which the door (3, see US’136, figures 2 and 3) panel has tooth structures (3b, see US’136, figures 2 and 3, and column 5, lines 3-46), and a flue gas sealing edge (15 see US’136,  figure 5 and column 5, lines 92-67) is disposed on the periphery of the door panel (see US’136, column 5, lines 92-67).	Regarding claim 11, Huang et al.  teaches a sealed feeder device utilized in an electric arc furnace in which a vibration exciter (note the vibration charging chute necessarily includes a vibration exciter (see US’136, column 2, lines 61-67, column 3, lines 26-52 and column 6, lines 8-25) for forced vibration feeding is disposed in the cold steel scrap storage chamber (see US’136, column 2, lines 61-67, column 3, lines 26-52 and column 6, lines 8-25).             Regarding claim 12, Huang et al.  teaches a sealed feeder device utilized in an electric arc furnace which further comprises a mobile cart (10, US’136, figures 1-2, 7 and 8, column 5, lines 20-55 and column 6, lines 8-25) which is provided with a fixing frame, and the sealed feeding chute is fixed on the fixing frame (US’136, figures 1-2, 7 and 8).             Regarding claim 13, Huang et al.  teaches a sealed feeder device utilized in an electric arc furnace in which the steel scrap storage chamber (i.e. space above the door 3, see US’136, figures 1 and 5-8) and the material feeding and dedusting chamber (5, see US’136, figures 1 and 5-8, column 3, lines 36-55, column 4, lines 45-50 and column 6, line 62-column 7, line 5) have an inwardly dished arc-shaped bottom (see US’136, figures 1 and 5-8).            Regarding claim 14, Huang et al.  teaches a sealed feeder device utilized in an electric arc furnace in which the bottom end surface of the door panel or the plug door (3, see US’136, figures 1, 2 and 5-8) has an arc corresponding to the arc-shaped bottom see US’136, figures 1, 2 and 5-8).             Regarding claim 15, Huang et al.  teaches a sealed feeder device utilized in an electric arc furnace in which the arc-shaped bottom surface of the door panel or the plug door is provided with a plurality of sawteeth (3b, see US’136, figures 2-4 and column 5, lines 3-46),) at intervals (see US’136, figures 2-4).             Regarding claim 16, Huang et al.  teaches a sealed feeder device utilized in an electric arc furnace in which the inlet of the steel scrap storage chamber is provided with a mobile sealed door (i.e. movable 6, US’136, figures 1 and 5-8 column 6, lines 3-35 and lines 62-67).            Regarding claim 17, Huang et al.  teaches a sealed feeder device utilized in an electric arc furnace in which the material feeding and dedusting chamber (5, see US’136, figures 1 and 5-8, column 3, lines 36-55, column 4, lines 45-50 and column 6, line 62-column 7, line 5) is structured as a pipe chamber (see US’136, column 7, lines 1-5) connected to the outside for drawing and removing dust from the feeding chamber  to the outside of the electric arc furnace; thus meeting substantially all aspects of the claim.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over 
Huang et al. (CN105202907, see the US equivalent Huang et al. US Patent No. 10/928,136 “US’136) as applied to claim 1 above.
	Regarding claim 18, Huang et al. teaches a sealed feeder device utilized in an electric arc furnace in which the material feeding and dedusting chamber (5, see US’136, figures 1 and 5-8, column 3, lines 36-55, column 4, lines 45-50 and column 6, line 62-column 7, line 5) is structured as a pipe chamber (see US’136, column 7, lines 1-5) connected to the outside for drawing and removing dust from the feeding chamber  to the outside of the electric arc furnace but fails to teach the outside connecting pipe to comprise flow-splitting dust removal pipe. Thus, absent any evidence to the contrary, Huang et al. differs from the instant 
claim only for having a single dust outlet pipe and not the dual or splitting dust outlet pipe as required by this claim. However, it is well settled that although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Also see MPEP 2144.04.VI.B. In this instance selection to choose a flow-splitting dust removal pipe or a dual dust outlet pipe for use in the sealed feeder device of Huang et al. for the purposed of enhance dust removal would have been within the purview of one of ordinary skill in the art at the time the invention was made.


12.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over 
Huang et al. (CN105202907, see the US equivalent Huang et al. US Patent No. 10/928,136 “US’136) in view of Hajime (JP2002180115, also see Espacenet English Machine translation Version “EEMTV”: Abstract, Description and claims).
	Regarding claim 2, Huang et al. teaches an electric arc furnace having a sealed scrap or material feeding chute that is configured with a blanking point to control material accumulation on the wall of the feeding chute (figures 1 and 5-8) but fails to teach a strip replaceable liner plate disposed in the blanking point area of the sealed 
feeding chute. 
Hajime teaches a material feeding swing chute for a blast furnace provided with a strip replaceable liner plate disposed on an inner wall of the feeding chute (see Hajime, “EEMTV”: abstract  and Description, para [0001]-[0005], [0001]-[[0014],  and [00021]-[0026])  to reduce wear and abrasion on the inner wall of the feeding chute due to drop  impact of material(s) or scrap charged into the  furnace. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inner surface of the feeding chute in the feeding device of Huang et al. with a strip replaceable liner plate as taught by Hajime and that would reduce wear and abrasion on the inner wall of the feeding chute due to drop  impact of the material(s) or scrap being charged into the  furnace; thereby  prolonging the service life of the feeding chute. 
                                          Allowable Subject Matter
13.	Claims 8-10 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter:  Huang et al. differs from the instant claimed invention by failing to teach and/or adequately suggest:
	As in claim 8: a sealed feeder device utilized in an electric arc furnace in which a connection between the material feeding and dedusting chamber and the side wall of the electric arc furnace is provided with a telescopic chute and a telescopic chute 
driving device.
As in claim 9: a sealed feeder device utilized in an electric arc furnace that comprises a telescopic chute composed of an inclined section integrated with the wall of the electric arc furnace and a telescopic section fixed on the telescopic chute driving device.           As in claim 19: a sealed feeder device utilized in an electric arc furnace in which the material feeding and dedusting chamber and the steel scrap storage chamber are connected through a flue, and the degree of opening and closing of the two dust removal pipes are controlled by valves.

15.	Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	The following is a statement of reasons for the indication of allowable subject matter: Huang et al. differs from the instant claimed invention by failing to teach and/or adequately suggest:           As in claim 20: a sealed feeder device utilized in an electric arc furnace in which   the material feeding and dedusting chamber and the steel scrap storage chamber converge through a flue to a three-way connecting structure which can adjust flue gas flows.
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure. Meierling et al. (US 5492309), Rummler (US 20140126604), 
Feuerstacke (US 5887016), Tenold et al. (US 8485336) and Howard (US 6250450) are also cited in PTO-892.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video 
conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733